FILED
                             NOT FOR PUBLICATION                             MAR 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MICHAEL HOWARD POLAND,                          No. 07-56702

               Petitioner - Appellant,           D.C. No. CV-06-01368-MLH

   v.
                                                 MEMORANDUM *
 CLARK,

               Respondent - Appellee.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Marilyn L. Huff, District Judge, Presiding

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        California state prisoner Michael Howard Poland appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
       Poland contends that the trial court violated his constitutional rights by

denying his motion for a mistrial because the jury committed misconduct by

considering, during deliberations, a transcript that was not admitted into evidence.

The record reflects that the California state court’s rejection of this claim did not

result in a decision that was “contrary to, or involve[] an unreasonable application

of, clearly established Federal law,” or “an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” See 28 U.S.C.

§ 2254(d); see also Mancuso v. Olivarez, 292 F.3d 939, 949-53 (9th Cir. 2002).

       AFFIRMED.




NC/Research                                2                                        07-56702